EMPLOYMENT AGREEMENT




THIS AGREEMENT made as of January 29, 2009


BETWEEN:


SKINVISIBLE PHARMACEUTICALS, INC.
6320 S. Sandhill Rd., Suite 10
Las Vegas, Nevada 89120
(The “Corporation”)
OF THE FIRST PART


AND
TERRY HOWLETT
356 Vincents Hollow Circle
                                Henderson, Nevada 89052
(The “Employee”, “Him”, “His”, “He”)


OF THE SECOND PART


WHEREAS:


A.  
The Company and the Employee (“Parties”) have agreed to enter into this
Agreement (“Agreement”) relating to the employment of the Employee by the
Company.



B.  
The Employee has agreed to provide such services as an Employee upon the terms
and conditions hereinafter set forth.





NOW THIS AGREEMENT WITNESSES that in consideration of the mutual promises,
covenants and agreements herein contained, the Parties hereto agree as follows:


1.  
Engagement of Employee



1.1  
The Corporation hereby engages the Employee as President & CEO of the
Corporation and the Employee hereby accepts such employment.



1.2  
The Employee shall perform all such acts and do all such things as and when the
same may be necessary to properly and efficiently carry out the duties of
President & CEO of the Corporation which duties shall include but shall not be
limited to:

i.  
advising the Board of Directors on business development issues, opportunities
and direction;

 
ii.  
exercising general direction and supervision over all activities of the
Corporation;

 

--------------------------------------------------------------------------------


 
iii.  
generally at all times abiding by all lawful directions given Him by the Board
of Directors of the Corporation.

 
1.3  
The Employee shall at all times use His best effort to advance the interests of
the Corporation, and shall faithfully, industriously, and to the best of His
abilities; act as an Employee of the Corporation in accordance with the terms
and conditions of this Agreement.



1.4  
The Employee warrants and represents to the Corporation that He is not party to
any agreement or subject to any court order, which would prevent the Employee
from providing the services.



2.  
Remuneration



2.1  
Salary. The Company shall pay the Employee a gross salary (before standard
deductions) of $160,000 per year (the “Salary”) in consideration of the duties
performed by the Employee. The Company shall make all payments in respect of the
Salary to the Employee in equal installments on a bi-monthly basis commencing on
the first payroll date of the Company after the date hereof.  The Employee’s
Salary shall be reviewed on an annual basis in each year of this Agreement
during the term of this Agreement beginning January 1, 2010.



2.2  
Bonus.  The Employee will be eligible to receive a company incentive bonus
(“Bonus”) for the following:



i.  
For any product or technology license fee, the Employee will receive 1% on any
amounts less than or equal to $1 million and ½ % on any balance and;

 
ii.  
If no license fee is paid, the Employee will receive 1% of royalty fees and;

 
iii.  
The Employee will receive 1% of all financing and loans generated for the
Company not exceeding 50% of his Salary and;

 
iv.  
If the Company is acquired (“Change of Control”), as defined in Section 4.5, the
Employee shall receive a bonus of 1% of the acquisition price of the Company;

 
v.  
All Bonuses will be paid within 15  days of receipt of payment (“Payment Date”)
and;

 
vi.  
The Employee has the option to convert the Bonus to common shares, free from any
restrictions, equivalent to the average closing share price on the 5 (five) days
preceding the Payment Date less a discount of 10% and;

 
vii.  
The Bonus described in Section 2.2 will cease upon termination of this
agreement.

 
2.3  
Benefit Programs.  The Employee will receive such benefits and awards, including
without limitation stock options and restricted share awards, as the Board shall
determine and will be eligible to participate in all Employee benefit plans and
programs of the Company from time to time in effect for the benefit of senior
executives of the Company.

 
2

--------------------------------------------------------------------------------


 
2.4  
Expenses.  The Company shall reimburse the Employee for reasonable travelling
and other expenses actually and properly incurred by the Employee in carrying
out His duties hereunder, provided that proper receipts, invoices or vouchers
supplied to the Company, support such expenses.  The Company will provide the
Employee with an automobile to be leased and the Company will reimburse the
Employee for reasonable automobile expenses. The company shall also reimburse
the Employee for living expenses not to exceed $2,000 per month.



2.5  
Vacation.  The Employee agrees to perform His duties on a continuous and
full-time basis, provided that the Employee shall be entitled on reasonable
prior written notice to 4 (four) weeks annual vacation during each year of the
term of this Agreement. In the event the Employee is not able to take the
vacation as earned He may elect to receive the vacation time in pay or extend to
the next year.



3.  
Term of Employment



3.1  
The Company agrees to continue to employ the Employee, and the Employee agrees
to remain in the employment of the Company, in accordance with the terms and
provisions of this Agreement, for the period set forth below (“Employment
Period”).



3.2  
The Employment period under this Agreement shall commence as of January 1, 2009
and, subject only to the provisions of Section 4, below relating to termination
of employment, shall continue until (i) close of business December 31st, 2012 or
(ii) such later date as shall result from the operation of subparagraph (3.3)
below (“Terminal Date”).



3.3  
Commencing on January 1, 2009 and on the first business day of each month
thereafter (such date and each such first business day, “Renewal Date”) the
Terminal Date set forth in subparagraph (3.2) above shall be extended so as to
occur thirty six (36) months from the Renewal Date unless either the Company or
the Employee shall have given written notice to the other Party on or before
such Renewal Date that the Terminal Date is not to be extended.



3.4  
The Company agrees that during the term of employment it will not transfer the
employee to any other location further than 50 miles from the existing location.
Any such relocation would be a Company breach of this Agreement and the Company
would be liable to pay the Employment Agreement in full as if the Employee had
worked until the expiration date.



4.  
Termination of Employment.



4.1  
Resignation.  The Employee may terminate His employment at any time and for any
reason by giving the Company a written notice of termination to that effect at
least 60 days before the date of termination.  Employee shall be entitled to
receive (i) His base salary pursuant to Section 2 and any other compensation and
benefits to the extent actually earned by the Employee pursuant to this
Agreement or any benefit plan or program of the Company as of the date of such
termination at the normal time for payment of such salary, compensation or
benefits, and (ii) any reimbursement amounts owing under Section 2.4.

 
3

--------------------------------------------------------------------------------


 
4.2  
Termination by the Company Other Than For Cause.  The Company may terminate the
Employee’s employment at any time and for any reason by giving Him written
notice of termination to that effect at least 90 days before the date of
termination. In the event the Company terminates the Employee’s employment for
any reason other than for Cause, the Employee shall be entitled to the benefits
described in Section 4.6.



4.3  
Termination for Cause.  The Company may terminate the Employee’s employment for
Cause if, (i) the Employee willfully, substantially and continually fails to
perform the duties for which He is employed by the Company, (ii) the Employee
willfully fails to comply with the reasonable instructions of the Board of
Directors, (iii) the Employee willfully engages in conduct which is or would
reasonably be expected to be materially and demonstrably injurious to the
Company, (iv) the Employee willfully engages in the act of acts of dishonesty
resulting in material personal gain to the Employee at the expense of the
Company, (v) the Employee is convicted of a felony, (vi) the Employee engages in
an act or acts of gross malfeasance in connection with His employment hereunder,
or (vii) the Employee commits a material breach of the confidentiality provision
set forth in Section 6, The Company shall exercise its right to terminate the
Employee’s employment for Cause by giving Him written notice of termination
specifying in reasonable detail the circumstances constituting such Cause.  In
the event of such termination of the Employee’s employment for Cause, the
Employee shall be entitled to receive (i) His base salary pursuant to Section 2
and other compensation and benefits to the extent actually earned pursuant to
this Agreement of any benefit plan or program of the Company as of the date of
such termination at the normal time for payment of such salary, compensation or
benefits and (ii) any amounts owed under the reimbursement policy of Section
2.4.



4.4  
Termination for Good Reason.  The Employee may terminate His employment for Good
Reason by giving the Company a written notice of termination at least 60 days
before the date of such termination specifying in reasonable detail the
circumstances constituting such Good Reason within 3 months after the occurrence
of such event.  In the event of the Employee’s termination of His employment for
Good Reason, the Employee shall be entitled to the Severance defined in Section
4.6.  For purposes of this Agreement, Good Reason shall mean: (i) a significant
reduction in the scope of the Employee’s authority, functions, duties or
responsibilities from that which is contemplated by the Agreement, (ii) the
Employee being required to report directly to someone other than the Board of
Directors, (iii) the relocation of the Employee’s office location to a location
more than 50 miles away from the Employee’s principal place of employment on
Oct. 1st, 2008, (iv) any reduction in the Employee’s base salary, or (v) a
significant reduction in the Employee benefits provided to the Employee other
than in connection with an across-the-Board reduction similarly affecting
substantially all senior executives of the Company.


 
4

--------------------------------------------------------------------------------


4.5  
Termination Due to Change of Control. In the event of a change of control of the
Company, as set forth below, the Employee may at any time during a 12 month
period following a change of control, elect to terminate His employment with the
Company and the Employee shall be entitled to the Severance defined in Section
4.6.  A “Change of Control” of the Company shall be deemed to have occurred in
(a) any person or persons acting together which would constitute a “group” for
purposes of Section 13 (d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), (other than the Company, any subsidiary of the Company,
shall beneficially own (as defined in Rule 13d-3 of the Exchange Act), directly
or indirectly, at least 51% of the total voting power of capital stock of the
Company entitled to vote generally in the election of the Board and such voting
power exceeds the then current voting power; (b) the shareholders of the Company
approve (i) a plan of complete liquidation of the Company or (ii) an Agreement
providing for the merger or consolidation of the Company other than a merger or
consolidation in which the holders of the common stock of the Company
immediately prior to the consolidation or merger have, directly or indirectly,
at least a majority of the common stock of the continuing or surviving
corporation immediately after such consolidation or merger or (d) the
shareholders of the Company approve an Agreement (or Agreements) providing for
the sale or other disposition (in one transaction or a series of transactions)
of all or substantially all of the assets of the Company.



4.6  
Severance.  If, following Termination by the Company Other Than For Cause, or
where a Change of Control has occurred and the Employee elects to terminate His
employment during the 12 months following a Change in Control, the Employee
shall be entitled to the following (“Severance”):

i.  
The Company shall pay to the Employee His base salary pursuant to Section 2 and
any other compensation and benefits to the extent actually earned by the
Employee under the Agreement or any benefit plan or program of the Company as of
the date of such termination at the normal time for payment of such salary,
compensation or benefits.

 
ii.  
The Company shall pay the Employee any reimbursement amounts owing under Section
2.4.

 
iii.  
The Company shall pay to the Employee as a severance benefit an amount equal to
two (2) times the sum of (i) His annual rate of base salary immediately
preceding His termination of employment, and (ii) the average of His three
highest annual Bonuses earned for any of the three calendar years preceding His
termination of employment (or, as the Bonus Plan is less than 3 years old, the
average of such Bonuses for all of the calendar years for which the Employee was
eligible), with any deferred Bonuses counting for the year earned rather than
the year paid.  Such severance benefit shall be paid in a lump sum within 45
days after the date of such termination of employment.

 
5

--------------------------------------------------------------------------------


 
iv.  
The Employee’s total outstanding and unvested stock and/or options shall at the
date of termination be deemed 100% vested.

 
5.  
Entitlement to Other Benefits.  Except as otherwise provided in the Agreement,
this Agreement shall not be construed as limiting in any way any rights or
benefits that the Employee or His spouse, dependents or beneficiaries may have
pursuant to any other plan or program of the Company.

 
6.  
Confidential Information.  The Employee hereby acknowledges that He has signed
an Employee Confidentiality Agreement, and is bound by that Agreement.

 
7.  
Indemnification.  The Company shall indemnify and hold the Employee harmless to
the fullest extent legally permissible under the laws of the State of Nevada,
against any and all expenses, liabilities and losses (including attorney’s fees,
judgments, fines and amounts paid in settlement) reasonably incurred or suffered
by Him by reason of any claim or cause of action asserted against the Employee
because of His service at any time as a Employee of the Company.  The Company
shall advance to the Employee the amount of His expenses incurred in connection
with any proceeding relating to such service to the fullest extent legally
permissible under the laws of the State of Nevada. Notwithstanding the
foregoing, the Company’s obligations pursuant to this Section 7 shall not apply
in the case of any claim or cause of action by or in the right of the Company or
any subsidiary thereof.

 
8.  
No Duty to Seek Employment.  The Employee shall not be under any duty or
obligation to seek or accept other employment following termination of
employment, and no amount, payment or benefits due to the Employee hereunder
shall be reduced or suspended if the Employee accepts subsequent employment.

 
9.  
Deductions and Withholding.  All amounts payable or which become payable under
any provision of the Agreement shall be subject to any deductions authorized by
the Employee and any deductions and withholdings required by law.

 
10.  
Governing Law.  This Agreement will be governed by and construed in accordance
with the laws of the State of Nevada which shall be deemed to be the proper law
hereof.  The courts of Nevada shall have jurisdiction (but not exclusive
jurisdiction) to entertain and determine all disputes and claims, whether for
specific performance, injunction, declaration or otherwise howsoever both at law
and in equity, arising out of or in any way connected with the construction,
breach, or alleged, threatened of anticipated breach of this Agreement, and
shall have jurisdiction to hear and determine all questions as validity,
existence or enforceability thereof.

 
11.  
Notice. The validity notice required to be given by one Party to the other Party
hereunder will be deemed effected if hand delivered (receipt signature required)
or by registered mail to the Company and to the Employee as may be stated in a
notice given as herein before provided.

 
12.  
Severability. If any one or more of the provisions contained in the Agreement
itself to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability will not affect any other provision hereof.

 
6

--------------------------------------------------------------------------------


 
13.  
Successors and Assigns.  The Agreement will be binding upon and inure to the
benefit of the Parties hereto and their personal representatives, and, in the
case of the Company, its successors and assigns.  To the extent that Company’s
obligations under this Agreement are transferred to any successor or assign,
such successor or assign shall be treated as the “Company” for purposes of this
Agreement. Other than as contemplated by this Agreement, the Employee may not
assign His rights or duties under this Agreement.

 
14.  
Continuing Effect.  Wherever appropriate to the intention of the Parties hereto,
the respective rights and obligations of the Parties, including the obligations
referred to in Sections 8, 11, hereof, will survive any termination or
expiration of the term of this Agreement.

 
15.  
Entire Agreement. The Agreement constitutes the entire Agreement between the
Parties and supersedes any and all other Agreements and understandings between
the Parties in respect of the matters addressed in the Agreement, unless
otherwise specified with in this Agreement.

 
16.  
Amendment and Waiver.  No amendment or waiver of any provision of this Agreement
shall be effective, unless the same shall be in writing and signed by the
Parties, and then such amendment waiver or consent shall be effective only in
the specific instance or for the specific purpose for which such amendment
waiver or consent was given.

 
17.  
Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed an original but all of which
together shall constitute one and the same instrument.

 


IN WITNESS WHEREOF the parties have executed this Agreement as of the day and
year first above written.


SKINVISIBLE PHARMACEUTICALS, INC.


By its authorized signatory:
 
 
 

/s/ Greg McCartney /s/ Brian Piwek Greg McCartney Brian Piwek Director  
Director

                                                                           
SIGNED, SEALED AND DELIVERED
By: Terry Howlett
In the presence
of:                                                                           





/s/ Brian Piwek /s/ Terry Howlett   Terry Howlett    